Citation Nr: 1625005	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-41 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by vision loss.  

2.  Entitlement to service connection for diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from June 2004 to June 2005, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Indiana Army National Guard from June 2006 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The claims were remanded in September 2014 for evidentiary development.  

The Veteran had a Videoconference hearing in August 2011.  A transcript is of record.  

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).  The RO will inform the Veteran as to if any additional action is required on his behalf.  


REMAND

The Veteran alleges that he developed diabetes mellitus during his period of active military service.  Also, while he has recently undergone LASIK surgery to correct a vision defect, he maintains that his vision problems, to include any residuals subsequent to corrective surgery, are a consequence of his diabetes.  

The claim was remanded by the Board in September 2014 for comprehensive VA endocrine and optometric examinations.  Unfortunately, the Board is not satisfied that the examinations offered in accordance with the remand are satisfactory to resolve the appeal.  

Specifically, the VA examiner, in an October 2015 opinion, noted that the Veteran's type 1 diabetes was diagnosed in August 2006, which is 14 months after the Veteran's discharge from active military service.  The Veteran has maintained throughout the appeal that this was, indeed, the date at which he was officially diagnosed with diabetes.  At the Veteran's Videoconference hearing, however, he asserted having symptoms while in active service which, in his view, were early representations of type 1 diabetes.  The Veteran was never afforded a separation physical examination, and there is thus no firm consensus as to if the Veteran displayed an abnormal blood glucose picture at the time of his leaving active service.  

When initially examined by VA in 2009, it was noted that type 1 diabetes is common in people under thirty years of age who are of a slender build.  The Veteran was in his early twenties when diagnosed, and he alleges having loss of appetite while serving in the active Army.  Of note, a January 2005 service treatment record entry lists the Veteran as being approximately five feet and nine inches tall and weighing 104 pounds.  This is decidedly slender and, potentially, an unhealthy weight for someone of the Veteran's height.  The 2015 VA examiner did not discuss the Veteran's lay contentions of weight loss and how that may, potentially, be relevant to a diagnosis of diabetes.  Moreover, the Veteran's representative noted that, in August 2006 (which is outside of the post-service year by only two months), an abnormal blood test reading (A1C) was indicative of the disability picture of the previous three months (as opposed to at just the time of diagnosis).  The VA examiner did not address as to if abnormal blood results, used to diagnose diabetes 14 months after separation, could, potentially, indicate a more long-lasting problem.  The claim will be remanded for an addendum opinion to address these deficiencies.  

Regarding vision issues, it is noted that, in October 2015, the Veteran was examined by VA and a normal result for the eyes was returned.  In the narrative portion of the examination report, it was noted that the Veteran had undergone LASIK surgery two years prior (in 2013).  The Veteran's service treatment records include an optometry assessment of October 2004.  At that time, the Veteran did demonstrate vision problems in one eye (20/100 vision), and a "lazy eye" was reported.  While this may be representative of refractive error, it is also possible, especially if diabetes was present during active service, of there being some sort of relationship between that vision impairment and diabetes.  

The Board notes that for service connection to be granted, it is first and foremost a requirement that a current disability be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Jurisprudence from the U.S. Court of Appeals for Veterans Claims has, however, established that this first prong of the regulatory requirements can be established by a disability being present at any time during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, even though there has been an apparent successful surgical intervention with regard to the eyes, service connection may be still be warranted for visual impairment present at some point following the filing of the claim, and also, for any residual disability associated with eye treatment.  This assumes, of course, that such vision impairment is related, either causally or by aggravation, to diabetes, and that such diabetes has itself been service-connected.  Accordingly, this issue is inextricably intertwined with the claim for service connection for diabetes, and the claim should be returned for an addendum opinion as to if any visual impairment noted at any point in the appeal period was caused or aggravated by diabetes.   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the RO so that appropriate specialists may author addendum opinions addressing the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran developed Type 1 diabetes in service or within the first post-service year?  

*The Veteran's young age and significant low body weight of 104 pounds in 2005 should be noted, and the impact of this manifestation, as well as his alleged decrease in appetite, should be specifically noted.  

*Blood testing results from the time of diagnosis in August 2006-specifically, A1C results-should be addressed, and it should be noted as to if these findings were specific to that one period in time, or, alternatively, if they at least as likely as not represented the presence of diabetes several months prior to diagnosis (that is, within the first post-service year).  

b)  Is it at least as likely as not that the vision impairment noted in service (even if resolved via LASIK surgery in 2013), and any residuals of the LASIK surgery, were caused, or alternatively, aggravated beyond the natural course of the disease process, by the Veteran's type 1 diabetes?

*If diabetes is determined to have existed in service, the specific impact of that disorder, with respect to vision deficiencies noted in 2004, should be noted.

*If the in-service and post-service manifestations of vision impairment are solely due to congenital defect or refractive error, the examiner should so state.

With respect to all conclusions reached in the addendum opinions, the examiners should provide rationes in the narrative portion of the addendum reports.  Conclusory or otherwise inadequate opinions will require remand for remedial development.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


